Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
Response to Amendment
Applicant’s arguments filed 01/24/2022 have been fully considered but they are not persuasive.
The applicant argues that Itoh et al. does not disclose the limitation as amended in claim 1.  The examiner respectfully disagrees.  toh et al. (figures 1-14) discloses a transmittance-variable film as claimed including wherein the first substrate comprises a first non-liquid crystal alignment film (3a), the second substrate comprises a liquid crystal alignment film containing splay oriented liquid crystals (portion of 4 and 3b; see at least column 8, lines 30-55); wherein the first non-liquid crystal alignment film is directly on the transmittance-variable liquid crystal (3a and 4).  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-7, 9-11, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The examiner is not sure what “non-liquid crystal alignment film” and “liquid crystal alignment film” are being implied to.  For examining purposes, the examiner assumes they are alignment films.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 11, 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 6,094,252).
Regarding claim 1, Itoh et al. (figures 1-14) discloses a transmittance-variable film comprising:
a first substrate (1a), 
a transmittance-variable liquid crystal layer (4); and 
a second substrate (2a) in sequence, 
wherein the first substrate comprises a first non-liquid crystal alignment film (3a),
the second substrate comprises a liquid crystal alignment film containing splay oriented liquid crystals (portion of 4 and 3b; see at least column 8, lines 30-55);
wherein the first non-liquid crystal alignment film is directly on the transmittance-variable liquid crystal (3a and 4),
wherein the liquid crystal alignment film has an average tilt angle of 0.2 degrees to 20 degrees (see at least column 9, lines 16-65) and the transmittance-variable liquid crystal layer has horizontal orientation when no voltage is applied (figure 1),
wherein the transmittance-variable liquid crystal layer is horizontally oriented according to the average tilt angle of the liquid crystal alignment film (portion of 4; figure 1).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.

The limitation, “wherein the transmittance-variable liquid crystal layer is horizontally oriented according to the average tilt angle of the liquid crystal alignment film” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Itoh et al. discloses the structural limitations required to performed the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 6, Itoh et al. (figures 1-14) discloses wherein the transmittance-variable liquid crystal layer comprises non-reactive liquid crystals and a dichroic dye.  
Regarding claim 11, Itoh et al. (figures 1-14) discloses a ball spacer between the first substrate and the second substrate.  
Regarding claim 14, Itoh et al. (figures 1-14) discloses teaches wherein the ball spacer comprises at least one selected from the group consisting of a carbon-based material, a metal-based material, an oxide-based material, and a composite material (glass spacer).
Regarding claim 16, Itoh et al. (figures 1-14) discloses wherein the transmittance-variable film realizes a clear state upon horizontal orientation and a dark state upon vertical orientation, wherein a transmittance of the transmittance-variable film at the clear state is 40% or more and the transmittance at the dark state is 5% or less.
The limitation, “wherein the transmittance-variable film realizes a clear state upon horizontal orientation and a dark state upon vertical orientation” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Ono discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Claims 7 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh et al. in view of Song et al. (US 2015/0378193).
Regarding claim 7, Itoh et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Itoh et al. is silent regarding wherein the splay oriented liquid crystals is-are a reactive liquid crystals.  Song et al. (figure 9C) teaches wherein the splay oriented liquid crystals is-are a reactive liquid crystals (see at least paragraph 0007).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal molecules as taught by Song et al. 
Regarding claim 15, Song et al. (figure 9C) teaches wherein reactive liquid crystals are liquid crystal compounds having at least one polymerizable functional group.
Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh et al. in view of Sawatari (US 2008/0124493).
Regarding claim 9, Itoh et al. teaches the limitations as shown in the rejection of claim 1 above.  However, Itoh et al. is silent regarding wherein the splay oriented liquid crystals is-are a reactive liquid crystals.  Sawatari (figures 1-2) teaches wherein the first substrate further comprises a first electrode film and a first non-liquid crystal alignment film formed on the first electrode film, and the second substrate further comprises a second electrode film and a second non-liquid crystal alignment film formed on the second electrode film, and the liquid crystal alignment film is formed on the second non-liquid crystal alignment film (see at least paragraph 0074).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal molecules as taught by Sawatari in order to widen a viewing angle of the vertical alignment mode liquid crystal display device becomes and increase a contrast ratio of the vertical alignment mode liquid crystal display device.
Regarding claim 10, Song et al. (figure 9C) teaches wherein the first and second non-liquid crystal alignment films are each a photo-alignment film.
Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itoh et al. in view of Koma (US 2004/0160561).
Regarding claims 18-20, Itoh et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Itoh et al. is silent regarding wherein the liquid crystal alignment film has a thickness of 300 nm to 3000 nm.  Koma (figure 7) teaches wherein the liquid crystal alignment film has a thickness of 300 nm to 3000 nm (in at least paragraph 0063).  In addition, Koma (figure 7) teaches wherein the transmittance-variable liquid crystal layer has a reverse tilt domain size of 80 mu.m or less and wherein the transmittance-variable liquid crystal layer has a reverse tilt domain size of 10 mu.m to 80 mu.m (in at least paragraph 0057).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment layer as taught by Koma in order to obtain preferable pixel dividing and a wider range of visibility.  In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the alignment layer as taught by Koma as taught by Ono, since it has been held that where the general conditions of a 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871